 


110 HR 1106 IH: Promotion Responsibility for Our U.S. Aviation Act of 2007
U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1106 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2007 
Mr. Tiahrt (for himself, Mr. Moran of Kansas, Mr. Moore of Kansas, and Mrs. Boyda of Kansas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 49, United States Code, to restore the mission of the Federal Aviation Administration to promote civil aeronautics. 
 
 
1.Short titleThis Act may be cited as the Promotion Responsibility for Our U.S. Aviation Act of 2007. 
2.Federal aviation administration mission to promote civil aeronauticsSection 40101(d) of title 49, United States Code, is amended—
(1)in paragraph (2) by inserting and its development after safety; and
(2)in paragraph (3) by inserting , promoting, after encouraging.
 
